DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “collective pitch system that is configured to vary a pitch of a corresponding tail rotor” in claims 4, 7 and 13, the “first tail boom coupler and the second tail boom coupler are configured to rotate the first attachment and the second attachment face” in claims 5, 10 and 14, the “at least three attachment faces that are configured to mechanically couple with one of the three or more tail boom assemblies” in claim 12, the “tail rotor mechanically coupled with the tail rotor drive system” in claim 15, the “at least one mechanical power source that is configured to mechanically couple with the tail rotor drive system of each of the three or more tail boom assemblies” with three or more tail boom assemblies” in claim 16, the “at least one mechanical power source comprises at least one electric motor” in claim 17, the “at least one mechanical power source comprises a power plant” in claim 18   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Objections
3.	Claim 15 is objected to because of the following informalities:  
a.	Claim 15, line 1: the term “each the three or more tail boom assemblies” should be rewritten as --each of the three or more tail boom assemblies--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1, lines 5-7, recites the limitation “each of the first tail boom coupler and the second boom coupler… couple with a plurality of tail boom assemblies procured from a pre-existing aircraft design” rendering the claim vague and indefinite for one of ordinary in the art to ascertains its objective with respect to the invention. It is unclear as to exactly what is being considered as a pre-existing aircraft design. The pre-existing aircraft can be of different types of aircrafts, both designed, manufactured and/or tested, or exclusively designed but never manufactured or tested, or other scenarios that qualify for pre-existing aircraft designs. The tail booms of the pre-existing aircraft can also be the very tail 
	Claims not addressed are rejected based on their dependency from rejected base claim. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nysaeter et al. (US 20190016435 A1), hereinafter “Nysaeter”.
8.	Regarding Claim 1, Nysaeter disclose an unmanned aerial vehicle (UAV) (Abstract, para. [003]; a UAV as seen in FIG. 1), comprising:
(para. [0018]; fuselage 10) having a first end and a second opposite the first end (opposing first and second ends having a plurality of tail boom assemblies 20A/20B coupled to the fuselage 10);
	a first tail boom coupler disposed at the first end (para. [0021]; first tail boom coupler 70 at the first end as seen in FIGS. 1 and 3-5A); and
	a second tail boom coupler disposed the second (para. [0021]; second tail boom coupler 70 at the second end as seen in FIGS. 1 and 3-5A),
	wherein each of the first tail boom coupler (70) and the second tail boom coupler (70) are configured to mechanically couple (para. [0021]; mechanically coupling of tail booms 20A/20B via couplers 70 as summarized in FIG. 3) with a plurality of tail boom assemblies (20A/2B) procured from a pre-existing aircraft design (pre-existing aircraft design such as tail booms 20A/20B procured from a pre-existing aircraft design such as the design of the UAV as seen in FIG. 1).
9.	Regarding Claim 2, Nysaeter discloses the UAV of claim 1, wherein;
	each of the first tail boom coupler (70) and the second tail boom coupler (70) comprises:
a first attachment face (40a) that is configured to mechanically couple (as summarized in paras. [0018] and [0021] and seen in FIG. 3-5A) with one tail boom assembly (20A) of the plurality of tail boom assemblies (20A/20B);
a second attachment face (40B) that is configured to mechanically couple (as summarized in paras. [0018] and [0021] and seen in FIG. 3-5A) with another tail boom assembly (20B) of the plurality of tail boom assemblies (20A/20B). 
10.	Regarding Claim 3, Nysaeter disclose the UAV of claim 2, wherein:
	the second attachment face opposite the first attachment face (opposing attachment faces 40A/40B as seen in FIGS. 3-4).
Regarding Claim 6-8, Nysaeter discloses the method of fabricating the apparatus corresponding to the apparatus claimed in claims 1-3, respectively. Therefore, method claims 6-8 corresponds to the apparatus claims 1-3 and is rejected for the same reasons of anticipation as used above. 

12.	Claim(s) 11-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olm et al. (US 20100108801 A1), hereinafter “Olm”.
13.	Regarding Claim 11, Olm discloses an unmanned aerial vehicle (UAV) (Abstract and para. [0034]; UAV 100 as seen in FIG. 1), comprising:
	a fuselage (130); and
	at least one tail boom coupler (paras. [0047]-[0050]; tail boom coupler 161 as seen in FIGS. 8-11) that is configured to mechanically couple (FIGS. 8-11) with three or more tail boom assemblies (120A/120B/120C) procured from pre-existing aircraft (a pre-existing aircraft design such as the design of UAV 100 as seen in FIG.1).
14.	Regarding Claim 12, Olm discloses the UAV of claim 11, wherein:
	the at least one tail boom coupler (161) comprises:
		at least three attachment faces (attachment faces of groves 169, bounded by clips 163 and 167 for retaining booms 120B and 120, respectively, and another attachment face for securing boom 120C into a central portion of coupler 161 as seen in FIGS. 8-11) that are configured to mechanically couple with one of the three or more tail boom assemblies (120A/120B/120C).
15.	Regarding Claim 15, Olm discloses the UAV of claim 11, wherein each the three or more tail boom assemblies (120A/120B/120C) comprises:
	A tail rotor drive system (para. [0034]: tail rotor drive system 245 as seen in FIG. 3); and
	A tail rotor (210) mechanically coupled (250) with the tail motor drive system (210).

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nysaeter et al. (US 20190016435 A1), in view of Gaillard (US 20130134256 A1).
18.	Regarding Claim 4, Nysaeter discloses the UAV of claim 2, wherein:
	each of the tail boom assemblies (20A/20B) have corresponding tail rotors (52A).
	Nysaeter is silent regarding a collective pitch system.
	Gaillard discloses an aircraft (Gaillard Abstract and FIG. 1) wherein:
	a tail boom coupler (28) includes a collective pitch system that is configured to vary a pitch of a corresponding tail rotor of the one tail boom assembly and the other tail boom assembly (para. [0008], [0017]-[0018], [0150], [0155]-[0157]; collective pitch system 7 configured to vary a pitch of corresponding tail rotors 31/41 of respective tail booms as seen in FIGS. 4-6).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Nysaeter to use the arrangement of Gaillard, as a known collective pitch system and tail boom coupler arrangement for the purpose of providing means for equal thrust generation of each of the tail rotors of a UAV. 
Regarding Claims 9, Nysaeter as modified by Gaillard disclose the method of fabricating the precise components of the apparatus as claimed in claim 4. Therefore, method claim 9 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as discussed above. 

20.	Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nysaeter et al. (US 20190016435 A1), in view of Overall et al. (US 20190258139).
21.	Regarding Claim 5, Nysaeter discloses the UAV of claim 2.
	Nysaeter is silent regarding rotating first and second attachment faces.
	Overall discloses a drone (Overall Abstract and FIG. 1) wherein:
	each of the first tail boom coupler (32) and the second tail boom coupler (32) are configured to rotate (para. [0042]; hinging mechanism for each of the boom couplers 32 for allowing rotation) the first attachment face and the second attachment face (an attachment between tail booms 31 and respective couplers 32 achieving an attachment face that rotates as each tail boom rotates as seen in FIGS. 2A-2B) to change an orientation of a corresponding tail rotor (42) of the one tail boom assembly (31) and the other tail boom assembly (31).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Nysaeter to use the arrangement of Overall, as a known tail boom coupler attachment face arrangement for the purpose of facilitating the transition between various flights for a UAV during flight.
22.	Regarding Claim 10, Nysaeter as modified by Overall disclose the method of fabricating the precise components of the apparatus as claimed in claim 5. Therefore, method claim 10 corresponds to apparatus claim 5 and is rejected for the reasons of obviousness as discussed above.

23.	Claim(s) 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olm et al. (US 20100108801 A1), in view of Gaillard (US 20130134256 A1).
24.	Regarding Claim 13, Olm discloses the UAV of claim 13.
	Olm is silent regarding at least one collective pitch system. 
Gaillard discloses an aircraft (Gaillard Abstract and FIG. 1) comprising:
	At least one collective pitch system that is configured to vary a pitch of at least one tail rotor of the boom assemblies (para. [0008], [0017]-[0018], [0150], [0155]-[0157]; collective pitch system 7 configured to vary a pitch of corresponding tail rotors 31/41 of respective tail booms  as seen in FIGS. 4-6).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Olm to use the arrangement of Gaillard, as a known collective pitch system and tail boom coupler arrangement for the purpose of providing means for equal thrust generation of each of the tail rotors of a UAV. 
25.	Regarding Claim 16, Olm discloses the UAV of claim 15.
	Olm is silent regarding a mechanical power source. 
	Gaillard discloses an aircraft (Gaillard Abstract and FIG. 1) comprising at least one mechanical power source that is configured to mechanically couple with the tail rotor drive system of each of the tail boom assemblies (paras. [0006], [0018], [0076] and [0146]; a mechanical power source such as a main engine of aircraft 20 configured to mechanically couple with respective tail rotor drive systems of each of the tail boom assemblies which includes rotors 31/41 as seen in FIGS. 4-5).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Olm to use the arrangement of Gaillard, as a known coupling arrangement between a mechanical power source and tail rotor drive systems for the purpose of providing mechanical power to a tail rotor drive system of a UAV.
Regarding Claim 17, modified Olm (see Gaillard) discloses the UAV of claim 16, wherein:
	the at least one mechanical power source comprises at least one electric motor (para. [0115]; the mechanical power source comprising at least one electric motor for controlling the blade pitch of rotors 31/42).
27.	Regarding Claim 18, modified Olm (see Gaillard) discloses the UAV of claim 16, wherein:
	The at least one mechanical power source comprises a power plant of a pre-existing aircraft design (para. [0006]; discloses a turbine engine which is of a pre-existing aircraft design). 

28.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Olm et al. (US 20100108801 A1) and Gaillard (US 20130134256 A1) as applied to Claim 13 above, and further in view of Overall et al. (US 20190258139).
29.	Regarding Claim 14, modified Olm discloses the UAV of claim 13.
	Modified Olm is silent regarding rotating the at least three attachment aces.  
Overall discloses a drone (Overall Abstract and FIG. 1), wherein:
	the at least one tail boom coupler is configured to rotate one or more attachment faces to change an orientation of one or more tail rotors of the tail boom assemblies (para. [0042]; hinging mechanism for boom coupler 32 which allows for rotation of one or more attachment faces between booms 31 and coupler 32 such that tail boom assemblies 31 as well as respective tail rotor assemblies 42 can change in orientation as seen in FIG. 2A-2B).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Olm to use the arrangement of Overall, as a known tail boom coupler attachment face arrangement for the purpose of facilitating the transition between various flight modes for a UAV during flight.

Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Fredericks et al. (US 20200324894 A1), Mores et al. (US 20180170511 A1), Mores et al. (US 2018170509 A1), We et al. (US 20170043870 A1), Wang et al. (US 8931730 B2), Grenier et al. (US 10800521 B1) and Shaw et al. (US 8453962 B2) disclose unmanned aerial vehicles with pre-existing aircraft designs having a plurality of tail boom couplers. 

Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647